EXHIBIT 10.66

Domino’s Pizza, Inc.

Independent Director Compensation Schedule

The following table sets forth the current compensation received by independent
directors of Domino’s Pizza, Inc.:

 

Director Compensation Summary  

Annual Retainer

   Amount  

Board of Directors

   $ 75,000  

Audit Committee

  

Chairperson

   $ 25,000  

Member

   $ 12,500  

Compensation Committee

  

Chairperson

   $ 20,000  

Member

   $ 10,000  

Nominating & Corporate Governance Committee

  

Chairperson

   $ 15,000  

Member

   $ 10,000  

Annual Equity Award

   Value  

Target grant date fair value

   $ 123,000  